NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0721n.06
                                                                                                        FILED
                                               Case No. 11-5794
                                                                                                   Jul 03, 2012
                              UNITED STATES COURT OF APPEALS                               LEONARD GREEN, Clerk
                                   FOR THE SIXTH CIRCUIT

 JOYCE BROWN, Dr.,                                              )
                                                                )
            Plaintiff-Appellant,                                )
                                                                )       ON APPEAL FROM THE
                   v.                                           )       UNITED STATES DISTRICT
                                                                )       COURT FOR THE MIDDLE
 ALAN NABOURS, et al.,                                          )       DISTRICT OF TENNESSEE
                                                                )
       Defendants-Appellees.                                    )
 _______________________________________                        )

BEFORE: BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; and COHN, District
Judge.*

        ALICE M. BATCHELDER, Chief Judge. On February 18, 2009, Smyrna, Tennessee,

police officers responded to the scene of minor car accident involving appellant Joyce Brown.

Although Brown was not at fault for the accident, based on her appearance and odd behavior, the

officers suspected that she might be intoxicated. Brown consented to a field sobriety test, which

provided further indication that Brown was likely intoxicated. The officers determined that they had

probable cause to arrest her for DUI. An officer placed Brown under arrest and took her to a nearby

hospital for a blood test, to which she had also consented. Several weeks later, the results of the

blood test came back negative and the local prosecutor dismissed the charges.

        Brown sued the involved police officers (defendants Alan Nabours, John Liehr, Kevin Krieb,

Marcy Gossett, John Doe #1, and John Doe #2) in their official and individual capacities, claiming

a violation of her constitutional rights under the Fourth and Fourteenth Amendments, malicious

        *
          The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by
designation.
No. 11-5794, Brown v. Nabours, et al.



prosecution and false arrest, abuse of process, intentional infliction of emotional distress, tortious

interference with business relationships, and civil conspiracy. Following discovery, the defendants

moved for summary judgment and Brown dismissed her official-capacity claims. The district court

determined that there were no material issues of disputed fact and concluded that the defendants

were entitled to judgment in their favor as a matter of law as to all claims.

        After carefully reviewing the record, the law, and the arguments on appeal, we conclude that

the district court’s Memorandum Opinion and accompanying Order correctly set out the applicable

law and correctly apply that law to the facts in the record. The issuance of a full written opinion by

this court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s

Opinion and Order, we AFFIRM.




                                                  2